       Case 2:18-cv-00655-ACA Document 51-3 Filed 08/16/19 Page 1 of 2                        FILED
                                                                                     2019 Aug-16 AM 08:44
Exhibit C to Joint Motion for Settlement Approval                                    U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 BADIN LOPEZ,

       PLAINTIFF,

 VS.                                           CV NO.: 2:18-cv-00655-ACA

 HOMETOWN SUPERMARKET
 LLC, et al.,

       DEFENDANT.

                      STIPULATED JUDGMENT
              AND ORDER OF DISMISSAL WITH PREJUDICE

       This case involves a claim under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201, et seq., brought by Plaintiff Badin Lopez against Defendant

Hometown Supermarket, LLC. The Parties have reached an agreement to resolve

all claims in this case and seek court approval of the FLSA settlement and an order

of dismissal with prejudice.

       Following an examination of the pleadings and terms of the settlement

agreement, this Court finds that a bona fide dispute of both law and fact is involved

in this litigation, including, but not limited to, issues of liability, and the amount of

overtime compensation due. Having reviewed the terms of the settlement agreement

agreed upon by the Parties, this Court finds that the settlement terms proposed by

the Parties are fair and equitable to all involved and that their agreement is a fair and

reasonable resolution of this bona fide dispute. Therefore, the Court approves the
       Case 2:18-cv-00655-ACA Document 51-3 Filed 08/16/19 Page 2 of 2




settlement and the Parties are hereby ordered to finalize the settlement through the

exchange of consideration.

      Based upon this resolution by the Parties, all claims Plaintiff has or may have

arising out of or relating to this lawsuit, including, but not limited to, any claims

under the FLSA for wages, overtime, attorney’s fees, costs, expenses or other relief,

award of damages are hereby resolved and DISMISSED WITH PREJUDICE.

      The Court retains jurisdiction to enforce the terms of the settlement

agreement.

      The Clerk of Court is DIRECTED to enter this document on the civil docket

as a final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure

      SO ORDERED this the ___ day of August 2019.



                                              Annemarie Carney Axon
                                              United States District Judge




                                         2
